Electronically Filed
                                                      Supreme Court
                                                      SCWC-15-0000470
                                                      08-JUN-2018
                                                      08:38 AM
                        SCWC-15-0000470

          IN THE SUPREME COURT OF THE STATE OF HAWAII


            CENTURY CAMPUS HOUSING MANAGEMENT, L.P.,
     Petitioner/Plaintiff/Counterclaim Defendant-Appellee,

                              vs.

     ELDA HANA, LLC and 2280 KUHIO AVENUE DEVELOPMENT, LLC,
   Respondents/Defendants/Counterclaim Plaintiffs-Appellants.

----------------------------------------------------------------

              2280 KUHIO AVENUE DEVELOPMENT, LLC,
                Third-Party Plaintiff-Appellant,

                              vs.

  HAWAIIAN ISLAND HOMES, LTD., PETER B. SAVIO, as President of
   Hawaiian Island Homes, Ltd., GARRET TOM, as Chief Financial
             Officer of Hawaiian Island Homes, Ltd.,
                Third-Party Defendants-Appellees,

                              and

           DOE DEFENDANTS 1-10, et al., Defendants.
                       (CAAP-15-0000470)


           CENTURY CAMPUS HOUSING MANAGEMENT, L.P.,
          Plaintiff/Counterclaim Defendant-Appellee,

                              vs.

    ELDA HANA, LLC and 2280 KUHIO AVENUE DEVELOPMENT, LLC,
        Defendants/Counterclaim Plaintiffs-Appellants.

----------------------------------------------------------------
               2280 KUHIO AVENUE DEVELOPMENT, LLC,
                 Third-Party Plaintiff-Appellant,

                                vs.

  HAWAIIAN ISLAND HOMES, LTD., PETER B. SAVIO, as President of
   Hawaiian Island Homes, Ltd., GARRET TOM, as Chief Financial
             Officer of Hawaiian Island Homes, Ltd.,
                Third-Party Defendants-Appellees,

                                and

             DOE DEFENDANTS 1-10, et al., Defendants.
                         (CAAP-15-0000020)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                      (CIVIL NO. 10-1-0680)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner’s application for writ of certiorari, filed

on April 24, 2018, is hereby rejected.

          DATED: Honolulu, Hawaii, June 8, 2018.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 2